Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This allowability Notice is in response to the amendments dated 12/03/2021 and the interview conducted on 01/11/2022 authorizing an Examiner’s Amendment and the Interview held 02/08/2022 to discuss rejoining claims 13, 14, 17, 18 and 19.
Claims 1-5, 6, 10-11, 13-14, 16-19 and 30-34 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Roan on 01/10/2022.

The application has been amended as follows: 

Claim 1 (Currently Amended) A cannula assembly kit comprising: 
a cannula having a distal end and a proximal end and an elongate cannula shaft portion extending from the proximal end to the distal end, the elongate cannula shaft portion having a sidewall and an access port extending through the elongate cannula shaft portion; and 
,
wherein the cannula includes a flange portion at the proximal end, and wherein the pattern light source is fixed to the flange portion.

Claims 2 -3 (Cancelled).

Claim 13. (Rejoined – Currently Amended) The cannula assembly kit of claim 1, wherein the projector is configured for emitting at least one of a pattern comprising a plurality of light dots, an arch shape, ring or semi-ring shaped lines, a plurality of angled lines [[and/or]] and a coded structured light configuration.

16. (Currently Amended) A trocar assembly kit comprising a cannula assembly kit and an obturator, the cannula assembly kit comprising a cannula having a distal end and a proximal end with a flange portion and an elongate cannula shaft portion extending from the proximal end to the distal end and an access port through said elongate cannula shaft portion, and a projector configured for being fixed to the cannula shaft portion of the cannula, configured to receive a light pattern, and including a computer-regulated optical element configured to project the light pattern from the distal end of the cannula, the light pattern received from a pattern light source in operable  ,
wherein the pattern light source is fixed to the flange portion.

32. (Cancelled).

33. (Cancelled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or otherwise render obvious “A cannula assembly kit comprising: a cannula having a distal end and a proximal end and an elongate cannula shaft portion extending from the proximal end to the distal end, the elongate cannula shaft portion having a sidewall and an access port extending through the elongate cannula shaft portion; and a projector disposed within the sidewall of the cannula shaft portion of the cannula and including a computer-regulated optical element configured to project a light pattern from the distal end of the cannula, the light pattern received from a pattern light source in operable communication with the projector and configured to create the light pattern, wherein the cannula includes a flange portion at the proximal 
The prior art of record does not disclose or otherwise render obvious “A trocar assembly kit comprising a cannula assembly kit and an obturator, the cannula assembly kit comprising a cannula having a distal end and a proximal end with a flange portion and an elongate cannula shaft portion extending from the proximal end to the distal end and an access port through said elongate cannula shaft portion, and a projector configured for being fixed to the cannula shaft portion of the cannula, configured to receive a light pattern, and including a computer-regulated optical element configured to project the light pattern from the distal end of the cannula, the light pattern received from a pattern light source in operable communication with the projector and configured to create the light pattern, the obturator having a distal end and a proximal end and comprising a head portion at its proximal end, a tip portion at its distal end and a rigid obturator shaft portion extending between the head portion and the tip portion, wherein the cannula and the obturator are correlated to each other to provide that the tip portion can be inserted through the access port and the head portion can be temporarily fixed to the flange portion ,wherein the pattern light source is fixed to the flange portion,” as recited by Claim 16.
The closest prior art is US PG PUB 2012/0265022 to Menn and US PG PUB 2018/0075612 to Michielin.  Menn and Michielin do not disclose the projector is a computer-regulated optical element (e.g., MEMs) nor do they disclose or suggest the cannula includes a flange portion at the proximal end, and the pattern light source is fixed to the flange portion as required by Claim 1. The prior art of record does not 
Claim 1 is allowable. Claims 13 and 14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Claim 16 is allowable. Claims 17-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species a-k and l-o, as set forth in the Office action mailed on 08/06/2019, is hereby withdrawn and claims 13, 14, 17, 18 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11am - 3pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795